Action to recover damages for the wrongful death of plaintiff’s intestate, who was killed as the result of a fall from a street car which, according to the proof adduced by plaintiff, resulted when the door of the trolley car was opened at a time when plaintiff’s intestate was pinned with his back against the door and was struck by an assailant, who had evidenced his intention to do *666so immediately prior to the stopping of the car and the simultaneous opening of the door. Judgment reversed on the law and the facts, without costs, and a new trial granted. In our opinion the inadequacy of the charge to the jury, and the interests of justice, require a new trial. Close, P. J., Johnston and Lewis, JJ., concur; Hagarty and Carswell, JJ., dissent and vote to affirm.